Neffs Bancorp, Inc. 10-K Exhibit 13 Neffs Bancorp, Inc. Annual Report to Shareholders December 31, 2010 Directorsof the Corporation and BANK Robert B. Heintzelman John J. Remaley Duane A. Schleicher Kevin A. Schmidt John F. Sharkey, Jr. John F. Simock Dean H. Snyder Mary Ann Wagner Officers of the Corporation John J. Remaley Kevin A. Schmidt President Vice President David C. Matulevich Michael J. Bailey Secretary/Treasurer Assistant Secretary Officers of the Bank John J. Remaley Kevin A. Schmidt Chairman of the Board President and Chief Executive Officer Michael J. Bailey Executive Vice President, Cashier and Chief Operations Officer Neffs Bancorp, Inc. and Subsidiary Table of Contents PAGE NO. CONSOLIDATED FINANCIAL STATEMENTS: Report of Independent Registered Public Accounting Firm 1 Consolidated Statements of Financial Condition 2 Consolidated Statements of Income 3 Consolidated Statements of Stockholders’ Equity 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 Selected Financial Data 32 Quarterly Summary of Financial Data 33 Common Stock Information 34 Management’s Discussion and Analysis of Financial Condition and Results of Operations 35 Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders Neffs Bancorp, Inc. and Subsidiary Neffs, Pennsylvania We have audited the accompanying consolidated statements of financial condition of Neffs Bancorp, Inc. and subsidiary as of December31, 2010 and 2009, and the related consolidated statements of income, stockholders’ equity and cash flows for each of the three years in the period ended December31, 2010.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Neffs Bancorp, Inc. and subsidiary as of December31, 2010 and 2009, and the results of their operations and their cash flows for each of the three years in the period ended December31, 2010, in conformity with accounting principles generally accepted in the United States of America. /s/ParenteBeard LLC Allentown, Pennsylvania March 31, 2011 Neffs Bancorp, Inc. and Subsidiary Consolidated Statements of Financial Condition December 31, (In Thousands, Except Share Data) Assets Cash and cash equivalents $ $ Interest bearing deposits with banks Federal funds sold - Securities available for sale Securities held to maturity, fair value 2010: $98,617; 2009: $97,538 Loans receivable, net of allowance for loan losses 2010: $1,114; 2009: $829 Premises and equipment, net Restricted investments in bank stock Other assets Total Assets $ $ Liabilities and Stockholders’ Equity Liabilities: Deposits: Non-interest bearing $ $ Interest bearing Total Deposits Other liabilities Total Liabilities Stockholders’ equity: Common stock, $1 par value; authorized 2,500,000 shares; issued 200,000 shares; outstanding shares 2010 179,460; 2009 183,608 Paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock, at cost 2010 20,540 shares; 2009 16,392 shares ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See notes to consolidated financial statements. 2 Neffs Bancorp, Inc. and Subsidiary Consolidated Statements of Income Years Ended December 31, (Dollars in Thousands, Except per Share Data) Interest Income Interest and fees on loans $ $ $ Interest and dividends on investments: Taxable Exempt from federal income taxes Interest on federal funds sold and other 5 4 12 Total Interest Income Interest Expense Deposits Federal funds purchased - 2 23 Total Interest Expense Net Interest Income Provision for Loan Losses 84 Net Interest Income after Provision for Loan Losses Other Income(Expense) Impairment charge on securities ) ) - Portion of losses recognized in other comprehensive income (before tax) - Net impairment losses ) ) - Service charges on deposit accounts Other service charges and fees 95 98 Gain on called securities 9 10 - Other income 40 44 49 Total Other Income (Expense) ) ) Other Expenses Salaries and employee benefits Occupancy Furniture and equipment Pennsylvania shares tax FDIC expense 52 Other expenses Total Other Expenses Income before Income Taxes Income Tax Expense Current Deferred 91 90 Total Income Tax Expense Net Income $ $ $ Earnings per Share, Basic $ $ $ Weighted Average Common Shares Outstanding See notes to consolidated financial statements. 3 Neffs Bancorp, Inc. and Subsidiary Consolidated Statements of Stockholders’ Equity Years Ended December 31, 2010, 2009 and 2008 Common Stock Paid-in Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Treasury Stock Total Stockholders’ Equity (Dollars in Thousands, Except per Share Data) Balance - December 31, 2007 ) ) Comprehensive income: Net income - Change in unrealized net gains (losses) on securities available for sale, net of taxes - Total Comprehensive Income Cash dividends declared on common stock, $4.00 per share - - ) - - ) Purchase of treasury stock (1,505 shares) - ) ) Balance - December 31, 2008 ) Comprehensive income: Net income - Change in unrealized net gains (losses) on securities available for sale, net of taxes - Unrealized losses on OTTI securities held to maturity, net of taxes - - - ) - ) Total Comprehensive Income Cash dividends declared on common stock, $4.00 per share - - ) - - ) Purchase of treasury stock (5,642 shares) - ) ) Balance - December 31, 2009 ) Comprehensive income: Net income - Change in unrealized net gains (losses) on securities available for sale, net of taxes - - - ) - ) Unrealized losses on OTTI securities held to maturity, net of taxes - - - ) - ) Total Comprehensive Income Cash dividends declared on common stock, $4.75 per share - - ) - - ) Purchase of treasury stock (4,148 shares) - ) ) Balance - December 31, 2010 $ ) $ See notes to consolidated financial statements. 4 Neffs Bancorp, Inc. and Subsidiary Consolidated Statements of Cash Flow Years Ended December 31, (In Thousands) Cash Flows from Operating Activities Net income $ $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Provision for loan loss 84 Net accretion of securities ) ) ) Impairment charges on securities - Gain on called securities (9 ) ) - Deferred income tax expense 90 (Increase) decrease in assets: Accrued interest receivable ) ) ) Prepaid FDIC assessments ) - Other assets ) ) Increase (decrease) in liabilities: Accrued interest payable ) ) ) Other liabilities (7
